UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 Form 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January31, 2010, OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-22009 NEOMAGIC CORPORATION (Exact Name of Registrant as Specified in Its Charter) DELAWARE 77-0344424 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2372-A Qume Drive, San Jose, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (408)428-9725 Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered None N/A Securities registered pursuant to Section12(g) of the Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨ Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes¨ No x The aggregate market value of voting stock held by non-affiliates of the Registrant was approximately $427,702 as of July 31, 2009 based upon the closing price on the Pink Sheets reported for such date, the last business day of the registrant’s most recently completed second fiscal quarter. For purposes of this calculation, we have excluded stock held by directors, executive officers and greater than 5% shareholders. This calculation does not reflect a determination that such persons are affiliates of the Registrant for any other purposes. The number of shares of the Registrant’s Common Stock, $.001 par value, outstanding at May 28, 2010 was 64,832,354. DOCUMENTS INCORPORATED BY REFERENCE None NeoMagic Corporation FORM 10-K/A FOR THE FISCAL YEAR ENDED JANUARY 31, 2010 TABLE OF CONTENTS Page PART III. Item10. Directors, Executive Officers and Corporate Governance 1 Item11. Executive Compensation 4 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 10 Item13. Certain Relationships and Related Transactions, and Director Independence 12 Item14. Principal Accountant Fees and Services 13 PART IV. Item15. Exhibits and Financial Statement Schedules 13 Signatures 14 ExhibitIndex 15 EXPLANATORY NOTE NeoMagic Corporation (the “Company”) hereby amends its Annual Report on Form 10-K for the year ended January 31, 2010, to update certain information on the cover and exhibit table of the Form 10-K and to include Part III of Form 10-K, to the extent such information was not previously included in the Annual Report on Form 10-K, as set forth below.Items in the Annual Report on Form 10-K not referenced herein are not amended, and this amendment does not reflect events occurring after the original filing of the Annual Report on Form 10-K, or modify or update those disclosures as presented in the Form 10-K except to the extent set forth herein.Items referenced herein are amended as set forth below. PART III Item10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act if 1934, as amended, requires our directors and executive officers, and persons who own more than 10% of a registered class of our equity securities, to report to the Securities and Exchange Commission (“SEC”) their initial ownership and any changes in that ownership.Such persons are required by SEC regulations to furnish us with copies of all Section 16(a) forms they file. Based solely on our review of the copies of such forms received by us or written representation from certain reporting persons that no other reports were required, we believe that all filing requirements applicable to NeoMagic’s officers, directors, and greater than 10% beneficial owners were complied with during the year ended January 31, 2010. Management Our executive officers and directors as of May 28, 2010 are as follows: Name Age Position David Tomasello (3) 37 Chairman of the Board Syed Zaidi (3) 52 Director, President and Chief Executive Officer Joseph Fitzgerald (1) (2) 60 Director Jorge Granier-Phelps (1) (2) 29 Director Andrew B. Rosengard (1) (2) 52 Director (1)Member of the Audit Committee (2)Member of the Compensation Committee (3)Member of the Nominating and Governance Committee Directors David Tomasello, Chairman Of The Board.Mr. Tomasello has been a Director of the Company since October 2009 and Chairman of the Board since March 2010.Since February 2008, Mr. Tomasello has been the Managing Director of Bluestone Financial LTD. and since October 2006, Mr. Tomasello has also been the managing partner of Attiva Capital Partners, Ltd., an independent investment firm. He is a shareholder of WorldGate Communications, Inc. and from 2007 until 2009 was a member of their board of directors. WorldGate is a leading provider of personal video phones and related technology. Mr. Tomasello is the president and on the board of directors of Commetasa, a heavy metal work manufacturer of hydroelectric , maritime, naval, petroleum and structures materials, in Venezuela.He has been a member of the board of directors and the audit committee of Corimon S.A.C.A., since 2005. Corimon, a diversified manufacturer and distributor of packaging materials, chemicals and paint, is one of the top five conglomerates in Venezuela. Tomasello is also a member (since 2003) of the board of directors of Fininvest S.A., a Venezuelan commercial and residential real estate developer. Mr. Tomasello formerly served on NeoMagic's Board of Directors from August 2008 to September 2008. Mr. Tomasello is a graduate of Boston University with a BS/BA degree in finance. 1 Mr. Tomasello brings an extensive background in the consumer electronics technology and investment management to our Company.He provides our Board perspective and insight into the strategic future of our industry. Our Nominating and Governance Committee also believes that Mr. Tomasello’s significant executive management experience and prior service on our Board of Directors suits him for the role of Chairman of our Board. Syed Zaidi, President and Chief Executive Officer and Director.Mr. Zaidi has been President and Chief Executive Officer of the Company since January 2010 and has served as a Director of the Company since February 2007.Prior to Mr. Zaidi’s appointment as President and Chief Executive Officer, Mr. Zaidi had been the Chief Operating Officer of the Company since February 2007.From January 2006 to February 2007, Mr. Zaidi was Vice President of Corporate Engineering and from May 2000 to January 2006, Mr. Zaidi was Vice President of Santa Clara Engineering. Mr. Zaidi joined the NeoMagic engineering team in June 1995.He was responsible for Santa Clara engineering management and development of MIPS and ARM based multimedia SOC’s. Mr. Zaidi has over 17 years of engineering and management experience in the semiconductor industry. Prior to joining NeoMagic Mr.Zaidi worked at Sierra Semiconductor, where he was responsible for systems engineering of Multimedia products and at Raytheon where he too worked in multimedia semiconductors for high-end Graphics development. He has also worked at Advance Micro Research where he designed and developed UNIX based multi-user systems, multiple Video and Graphic ASICs for Multimedia products. Mr.Zaidi obtained a Bachelors degree in Electrical & Electronics Engineering from Leeds University, England and a BSET from Indiana State University. He also holds several US patents. Our Nominating and Governance Committee believes that Mr. Zaidi’s role as the Company’s Chief Executive Officer and his longtime role with the Company provides our board with invaluable knowledge of the Company’s business operations and strategy. He also brings a strong technical and operational background to our Board of Directors, having held previous leadership roles with Sierra Semiconductor and Raytheon. Joseph Fitzgerald, Director. Mr. Fitzgerald has been a Director of the Company since October 2009.Since 2008, Mr. Fitzgerald has been a senior financial counselor for Financial Profiles, a financial communications firm, in Los Angeles. From 2006 until 2007 he was an Investor Relations consultant and between 2001 and 2005 worked for Metro-Goldwyn-Mayer Studios, Inc. as Executive Vice-President of Investor Relations and Corporate Communications. Mr. Fitzgerald received a Bachelor of Arts Degree from Williams College and an MBA in finance from The Stern School of Business at New York University. Our Nominating and Governance Committee believes that Mr. Fitzgerald brings a strong corporate communications and executive management background to our Board. He has extensive contacts with institutional investors and the financial press. Tapping into Mr. Fitzgerald’s investor relations and corporate communications background will be critical as we grow our business. Jorge Granier-Phelps, Director. Mr. Granier-Phelps has been a Director of the Company since October 2009.Mr. Granier-Phelps has been the Managing Director of Mediastone LLC, one of NeoMagic's new investors. Since 1996 he has held several positions at Radio Caracas Television (RCTV), most recently as the Director of Business Development at Radio Caracas Television (RCTV) and has and a co-founder of GOTV, a premium Hispanic digital distribution company. An award winning filmmaker and entrepreneur, Mr. Granier-Phelps is a fellow of the Motion Picture Institute and a member of the International Academy of Television Arts and Sciences. Our Nominating and Governance Committee believes that Mr. Granier-Phelps brings an expertise in senior leadership positions in the entertainment industry. He also brings substantial knowledge and investor contacts in the South American market.Mr. Granier-Phelps’ experience will be crucial to the growth of our Company as we increase our distribution network. Andrew B. Rosengard, Director. Mr. Rosengard has been a Director of the Company since February 2010.Mr. Rosengard is the founder and principal of Rosengard & Associates, Inc., an advisory and consulting firm based in the New York metropolitan area. Before organizing Rosengard & Associates in 2004, he served at Cablevision Systems Corporation in various key finance positions including Executive Vice President, Finance and as Senior Vice President, Finance and Controller and as Senior Vice President, Finance of Rainbow Media Holdings, Cablevision's programming and content development arm. Prior to his 18 year tenure at Cablevision, he was Director, Planning, Business Development, and Research of the CBS Broadcast Group, a division of CBS. Mr. Rosengard has an MBA from the Stern School of Business at New York University with Distinction and a BS in Business Administration Cum Laude from the University at Buffalo School of Management. 2 Our Nominating and Governance Committee believes that Mr. Rosengard brings a strong financial, accounting and executive management background to our Board, which under Security and Exchange Commission guidelines, qualifies him as Chair of the Audit Committee. His knowledge of financial reporting requirements will ensure that our processes adhere with the strictest best practices of corporate governance. Committees of the Board of Directors Our Board of Directors has three committees: an Audit Committee, a Compensation Committee, and a Nominating and Governance Committee.Below is a description of each committee of our Board of Directors: Audit Committee We have a separately designated standing Audit Committee (the “Audit Committee”) of our Board of Directors. The Audit Committee monitors the periodic reviews and audits of the adequacy of the accounting and financial reporting processes and systems of internal control that are conducted by our independent registered public accounting firm and our financial and senior management. The Audit Committee evaluates the independence and performance of our independent registered public accounting firm and approves audit and non-audit services provided by the independent registered public accounting firm. The current members of the Audit Committee are Messrs.Fitzgerald, Granier-Phelps and Rosengard. Messrs. Fitzgerald and Granier-Phelps have served on our audit committee since October 2009 and Mr. Rosengard has served on our audit committee since February 2010.Each member of the Committee is “independent” under the NASDAQ rules for audit committee member qualifications. Mr. Rosengard serves as Chair of the Audit Committee and fulfills the Audit Committee financial expert role. Compensation Committee The Compensation Committee’s responsibilities are to make determinations with respect to salaries and bonuses payable to executive officers and to administer the stock option plans.The Compensation Committee is current comprised of Messrs. Fitzgerald, Granier-Phelps, and Rosengard. Mr. Fitzgerald is Chair of the Compensation Committee.Functions of the Compensation Committee may be performed by the Board of Directors acting as a committee of the whole. The Compensation Committee is also responsible for administering our stock plans and other incentive plans, except to the extent those responsibilities have been retained by the board. Nominating and Governance Committee The current members of the Nominating and Governance Committee are Mr. Tomasello and Mr. Zaidi. The functions of the Nominating and Governance Committee include assisting the Board by identifying prospective director nominees and recommending to the Board the director nominees for the next annual meeting of stockholders, developing and recommending to the Board the governance principles applicable to the Company, overseeing the evaluation of the Board, and recommending to the Board director nominees for each committee. Code of Ethics We have adopted a Code of Ethics for all directors, officers and employees to govern their professional and ethical conduct. The Code of Ethics is posted on our website at http://www.neomagic.com. The Company will post any amendments to or waivers of the Code of Ethics on the website. 3 Item 11. EXECUTIVE COMPENSATION. EXECUTIVE COMPENSATION Summary Compensation Table The following table sets forth information regarding all compensation awarded to, earned by or paid to in fiscal years 2010 and 2009 to each person who served as our principal executive officer during fiscal 2010 and 2009. Fiscal years 2010 and 2009 ended on January 31 and January 25, respectively. We refer to the two executive officers identified in this table as our Named Executive Officers. Name and Principal Position Year Salary Option Awards ($) (1) Non-Equity Incentive Plan Compensation All Other Compensation ($) (2) Total Douglas R. Young (3) $ $ $
